Citation Nr: 0718498	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-37 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a timely notice of disagreement has been filed with a 
decision, dated in March 2004, in which the veteran's request 
for waiver of recovery of an overpayment of nonservice-
connected pension benefits in the amount of $17,547, was 
denied. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and Mr. O. 

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to January 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision, dated in June 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In January 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the veteran's file.  


FINDINGS OF FACT

1. In a decision, dated in March 2004, the RO's Committee on 
Waivers and Compromises denied the veteran's request for a 
waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $17,547, and on March 15, 
2004, the veteran was issued notification of the adverse 
decision.  

2. A notice of disagreement to initiate an appeal of the RO's 
decision of March 2004 was not filed within one year of the 
notification of the adverse decision. 


CONCLUSION OF LAW

A timely notice of disagreement has not been filed with the 
decision of March 2004 by the RO's Committee on Waivers and 
Compromises, which denied the veteran's request for waiver of 
recovery of an overpayment of nonservice-connected pension 
benefits in the amount of $17,547.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As there is no factual dispute on the question of timeliness 
and as the law is dispositive, the VCAA does not apply.  
Mason v. Principi, 16 Vet. App. 129. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record shows that the veteran was in receipt of 
nonservice-connected pension benefits when the RO sent him 
notification in November 2002 that his pension payments were 
being reduced, effective June 2000.  Such action created an 
overpayment in the veteran's account.  In January 2003, the 
RO received the veteran's request for waiver of recovery of 
the resultant overpayment of pension benefits.  

In a decision, dated in March 2004, the RO's Committee on 
Waivers and Compromises denied the veteran's request for a 
waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $17,547.  

By letter, dated March 15, 2004, the RO notified the veteran 
of the adverse decision and of his right to appeal the 
decision.  The notice informed the veteran that to initiate 
an appeal he must send the RO a notice of disagreement, or 
letter telling the RO that he wished to appeal, within one 
year from the date of the letter which accompanied the form, 
that is, March 15, 2004.



Very soon thereafter, the veteran was notified by the RO that 
his pension payments were terminated.  Although complete 
documentation of this is not of record, it appears that such 
action created another overpayment of pension benefits in the 
veteran's account in the amount of $11,399.  In June 2004, 
the veteran requested a waiver of recovery of the debt of 
$11,399.  His waiver request was accompanied by VA Form 5655, 
Financial Status Report.  Later, the Committee on Waivers and 
Compromises of the RO in St. Paul, Minnesota, granted the 
veteran's request for waiver of the debt of $11,399 in an 
April 2005 decision.  

Meanwhile, as a result of his pension benefits being 
terminated, the veteran also filed an application for special 
monthly pension benefits in October 2004.  

A copy of VA Form 20-5655, Financial Status Report, dated 
March 16, 2005, and showing a date stamp of March 16, 2005, 
by the RO, was received by the RO.  In a follow-up statement 
dated in May 2005 and received by the RO in June 2005, the 
veteran indicated that he had submitted a financial status 
report on March 16, 2005, and believed that "this was what I 
had to do to appeal your decision denying my reinstatement of 
benefits and denying my request for a waiver of my debt" to 
VA.  

In a June 2005 letter, the RO informed the veteran that his 
financial status report received in the office on March 16, 
2005, was interpreted as a notice of disagreement, but that 
it was not accepted as a timely notice of disagreement for 
the reason that the time limit to file a notice of 
disagreement had passed.  The RO stated that his March 16, 
2005, notice of disagreement was received more than one year 
from March 15, 2004, the date he was notified of the waiver 
decision.  The RO stated that in the absence of a timely 
notice of disagreement, the decision on his request for 
waiver of recovery of a pension overpayment had become final.  

In statements of August 2005 and October 2005, as well as in 
hearing testimony, the veteran argued that he filed a timely 
notice of disagreement.  He contended that it was unfair and 
capricious for the RO to accept his financial status report 
received in March 2005 as a notice of disagreement and 
declare it to be untimely, when an identical financial status 
report was clearly received within the one year time limit 
for submitting a notice of disagreement.  

II. Analysis

An appeal to the Board consists of a timely filed notice of 
disagreement to the determination by the RO and, after a 
statement of the case is issued, timely submission of a 
substantive appeal.  The claimant has one year from the date 
of notification of the RO decision to file a notice of 
disagreement to initiate the appeal process.  If the RO 
decision is not timely appealed, it becomes final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  

The record clearly shows that the veteran was issued notice, 
by letter dated March 15, 2004, of the RO's decision denying 
his request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$17.547.  In the year following the March 2004 notice, the 
veteran submitted several documents to include a financial 
status report to the RO.  These documents appear to be in 
response to the creation of a second overpayment of pension 
benefits in the veteran's account in the amount of $11,399 
and in connection with his attempt to reinstate pension 
benefits after his benefits were terminated in that year.  
None of these communications specifically express the 
veteran's dissatisfaction with the decision of March 2004, 
denying his request for a waiver or indicate the veteran's 
intention to seek appellate review of the decision of March 
2004 by the RO.  

The veteran then submitted a financial status report to the 
RO, which was dated March 16, 2005, and signed by the veteran 
and the RO date stamped the document March 16, 2005.  It is 
this document that the Board addresses to determine whether a 
timely notice of disagreement has been received to decision 
of March 2004.  The document on its face does not indicate 
the words of "notice of disagreement" or express in terms 
that could reasonably be construed as the veteran's 
disagreement with the decision of March 2004 or a desire for 
appellate review.  Such intent was clarified by a June 2005 
communication from the veteran.  



In any case, the Board does not reach the adequacy of the 
financial status report as a notice of disagreement, although 
such a question comes within its jurisdictional purview under 
38 C.F.R. § 20.101(d), rather the Board's review is limited 
to the question of whether the financial status report of 
March 16, 2005, which the RO accepted as a notice of 
disagreement, was filed timely.  

The document was dated March 16, 2005, and signed by the 
veteran and date stamped by the RO on the same day, March 16, 
2005.  March 16, 2005, is one day after the expiration of the 
one-year time limit for timely filing a notice of 
disagreement.  

Under the Board's Rules of Practice, 38 C.F.R. § 20.305, a 
document mailed through the United States Postal Service and 
received by VA without a postmark, the postmark date is 
presumed to have been be five days prior to the date of 
receipt of the document by VA.  The record shows that the 
veteran's representative argued the document was sent by 
facsimile (statement, dated in November 2006), and at the 
veteran's hearing it was also argued that the document was 
sent by facsimile (Transcript at 3).  The veteran himself 
stated that he submitted the document through the Veterans 
Assistance Office in Las Vegas on March 16, 2005.  Without 
evidence that the document was mailed through the United 
States Postal Service, the 5-day postmark presumption under 
38 C.F.R. § 20.305(a) does not apply.  

Based on the evidence of record, the document was received by 
the RO one day after the expiration of the one-year time 
limit for timely filing a notice of disagreement and the 
document was not timely filed.  While the result seems harsh, 
the Board must apply the law to the facts and the Board does 
not have the legal authority to make an exception to the law. 





In conclusion, the Board finds that the veteran did not 
timely file notice of disagreement with the RO's decision of 
March 2004, denying his request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $17,547.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302.  


ORDER

A timely notice of disagreement was not filed with the 
decision of March 2004 by the RO, denying the veteran's 
request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$17,547, and the appeal is dismissed. 



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


